Title: Sir Philip Gibbes: Minutes of a Conversation with Franklin, 5 January 1778
From: Gibbes, Sir Philip
To: 


This interview, the second within a year between the two men, was not the isolated episode that the earlier one seems to have been. Sir Philip may have been acting on his own; if so it was coincidence that he was in Paris at the same time as two other emissaries whom Whitehall had sent on the same errand. In any case his interview, when he returned to England, attracted attention in the highest quarters. Lord North received from him a letter and paper (this account?) and forwarded them to the King, and a few days later himself interviewed Gibbes. The peace offensive that the British were mounting had no chance of success, because they were not ready to concede independence, but the mere fact that they were negotiating had its effect on Versailles.
 
Paris Jany. 5th 1778
2d. Conversation. This day Doctor Franklin came to me by appointment; when a conversation ensued to the following effect.
Sir. P. Gibbes. “I should not be candid, if I did not tell you that I communicated to a person in administration the substance of my former Conversation with you upon the Subject of American affairs. Tho’ I have no reason to say it has hitherto produced any effect, I would not be discouraged from requesting another conversation with you upon the same subject. I am going to England. I wish to carry with me the present ideas of America with respect to the terms of peace. Private, nay distant, hints from one party seldom fail to produce an open communication from the other, when conciliation is equally the desire of both. This idea, I trust, will excuse me to you and justify me to my friends in England, that I presume to speak to you upon this important business. I know how far it has extended itself. I know that difficulties to the conclusion will encrease in proportion to the influence, which other powers are allowed to gain in the progress of this unfortunate affair. Permit me then Sir to desire you will consider, as the friend of America, whether you ought not to avail yourself of the offer I now make you of communicating to Administration her present sentiments. I know I presume a great deal in this interference, unauthorized by any man; But where nothing is attempted nothing can be effected. I want to see a communication opened between Great Britain and America.”
Docr. Franklin. “I am of Opinion, Sir, it would do harm to communicate, even as matter of private conversation, the expectations of America. Great Britain is making preparations for a vigorous campaign, with the idea of enforcing submission. While she entertains that hope, the terms which America may think just and reasonable, she may call insolent. Proposals from America, intimated even in the manner you suggest might be supposed to arise from apprehension, and might obstruct the ends you seem desirous to promote.
“America is ready to make peace. If Great Britain desires to make peace, let her propose the terms to the Commissioners here; who are impowered to treat. But I will think of the matter and give you my thoughts.”
Sir P.G. “You cannot suppose, Sir, that Administration will ever treat formally and openly with Commissioners from the Congress, at a place too, where it is the avowed policy of the people to obstruct negotiation and protract the war. I rather hoped, you would have suggested something that might have induced Administration to offer such terms, as the Generosity of a Great Nation may grant without incurring the imputation of meaness. I never presumed to conceive any mode, by which Great Britain should proceed in order to open a communication with America; But if I might be permitted to indulge the thought I would propose,
“That Parliament should pass an Act to authorize the thirteen united provinces to appoint, each, one or two Representatives; who should be the Representative body of America. That this body of Representatives should appoint and send Commissioners to London, empowered to conclude a definitive treaty with the Legislature of Great Britain: Or that Great Britain should appoint and send Commissioners to America, vested with the most ample powers, that our Constitution can repose in them to conclude a Peace.”
Docr. F. “Great Britain may pass what Acts she pleases. America will not think herself bound to act in conformity to them. Besides, the distance will protract the negotiation. If Great Britain cannot enforce submission she must treat. Why then delay it? If the Ministry have personal objections to the present Commissioners, let them state their objection. If they have an objection to Paris, as the Place of Negotiation, let them name any town in Flanders. But whenever it shall please them to propose terms, it is hoped they will be clear and explicit; nothing concealed to create future discussion. They should be generous. You have expressed it happily. They should be such, and offered in such manner, that all the world may say, they were directed by a noble generosity and not compelled. If you should impart this conversation to your friends in England, it will be proper to acquaint them, that whatever terms Great Britain may propose will be communicated to France. We are new at treaty. Advantage may be taken of our incapacity, and it is prudent to consult those upon whose experience and friendship we can depend.”
Sir P.G. “I am sorry, I much lament, Sir, that your engagements with France oblige you to submit to her the terms of peace between Great Britain and America.”
Docr. Fr. “Do not mistake me. I did not say we should submit them to France. I said, distrusting ourselves we should consult France upon the terms that should be proposed by Great Britain. We have not engaged with France to be decided by her Opinion. America considers herself as an independent state, and will decide ultimately for herself. If she approves the terms proposed, she will accept them. I am told Lord North intends to propose something conciliatory. If it be like his former proposition, it will not avail any thing. But terms that come voluntarily, and shew generosity, will do honour to Great Britain and may engage the confidence of America.”
Sir P.G. “It will be some satisfaction to me to know that I have faithfully represented our last conversation. I endeavoured to state it with exactness. And hope you will find I have not varied it. I pray you will take the trouble to read it.”
Docr. Fr. “It is accurate. But to one part, I must now except. At that time America would have entered into a federal union to make peace and war as one Nation. Since then, it has cost her much blood and treasure to defend and strengthen her Independence. I do not imagine she would now enter into such an engagement. Great Britain charges her with ingratitude for the protection she gave her at a Great Expence, in the last war. America does not intend to involve Great Britain in wars, or to share with her in such as she may involve herself in. The system of America is universal commerce with every nation; war with none.”
Sir P.G. “Permit me, Sir, to ask you as one personally, and not inconsiderably interested, what is the intention of America with respect to the Sugar Islands. They are innocent and helpless. They have given no provocation to America; And yet you have made war upon them, by making Captures of their property, to the injury of all, and the ruin of many of the Planters.”
Docr. F. “With respect to the Sugar Islands, when this matter shall be settled, we will trade with them, as with other people. But we will have no other connection with them. If we have taken their property, we have taken it as the property of the Subjects of a Nation, who has made war upon us.”
